Exhibit 10.02

As of July 25, 2008

Beacon Enterprise Solutions Group, Inc.
124 North First Street,
Louisville, KY 40202
Attention: Bruce Widener, Chief Executive Officer

Dear Mr. Widener:

Beacon Enterprise Solutions Group, Inc., a Nevada corporation (hereinafter
referred to as the “Client”) has agreed to engage Allen, Goddard, McGowan, Pak &
Partners, LLC (“Allen Partners”) on a non-exclusive basis to perform services
related to financial consulting and public relations matters (“Services”)
pursuant to the terms and conditions of this Consulting Agreement (“Agreement”)
as set forth herein.

1.      Services. Allen Partners shall act as advisor to the Client and perform
such Services as requested by the Client, which Services may include, but will
not necessarily be limited to:  

          a.      advice regarding obtaining financing, including introducing
the Company to accredited investors, which may be corporations, partnerships,
mutual funds, hedge funds, investment partnerships, securities firms, lending
and other institutions and entities, as well as select high net worth
individuals for the purposes of providing financing in the form of equity or
equity- linked securities of the Company or a combination of the foregoing (a
“Corporate Financing Transaction”);     b.      advice regarding the financial
structure of the Company or its divisions or any programs and projects
undertaken by any of the foregoing;     c.      counsel Client regarding its
overall strategy and related activities within the financial community;     d. 
    assist Client with the preparation and revision of presentation materials
for meetings with the investment community; and     e.      Such other duties as
Client may reasonably request of Allen Partners from time to time.  

     In addition, from time to time, subject to scheduling availability, Allen
Partners shall:

                   i.      meet with the financial community on behalf of
Client;     ii.      survey key analysts, brokers and institutional investors
nationwide;     iii.      maintain ongoing personal contact programs and
establish a schedule of activities; and     iv.      arrange meetings between
Client’s senior management and members of the financial community, including
individual meetings, informal group meetings and formal presentations.  

2.      Performance of Services. Allen Partners shall be obligated to provide
the Services as and when requested by Client but shall not be obligated to
expend any specific amount of time in so doing and shall not be authorized or
obligated to perform any Services on Allen Partners’ own initiative. The
Services shall be performed reasonably promptly after Client’s request,
consistent with Allen Partners’ availability and good faith. The Company
acknowledges that the Services to be provided hereunder are not exclusive to the
Client and Allen Partners has other business obligations, including providing
investment banking, financial advisory and consultant services to others, and
the Company  

--------------------------------------------------------------------------------

July 25, 2008
Page 2

  agrees that the provision of such services shall not constitute a breach
hereof of any duty owed to the Company by virtue of this Agreement. Nothing
contained herein, other than Allen Partners’ obligations relating to the
Company’s Confidential Material as provided in Section 9 hereof, shall be
construed to limit or restrict Allen Partners or its affiliates in conducting
such businesses with respect to others or in rendering such services to others  
3.      Relationship of the Parties. Allen Partners shall be, and at all times
during the Term of the Agreement shall remain, an independent contractor. As
such, Allen Partners shall determine the means and methods of performing the
Services hereunder and shall render the Services at such places it determines.
The Client shall pay all reasonable costs and expenses incurred by Allen
Partners in the performance of its duties hereunder, including but not limited
to reasonable and documented travel, legal fees and other expenses. Allen
Partners shall provide notice to the Company at such time, if any, the foregoing
expenses exceed $2,500 in the aggregate. Allen Partners will not bear any of the
Company’s legal, accounting, printing or other expenses in connection with any
transaction considered or consummated hereby. It also is understood that neither
Allen Partners, nor any of its officers, directors, employees or agents, will be
responsible for any fees or commissions payable to any finder or to any other
financial or other advisor utilized or retained by the Company.   4.     
Assurances. Client acknowledges that all opinions and advices (written or oral)
given by Allen Partners to the Client in connection with this Agreement are
intended solely for the benefit and use of Client, and Client agrees that no
person or entity other than Client shall be entitled to make use of or rely upon
the advice of Allen Partners to be given hereunder. Furthermore, no such opinion
or advice given by Allen Partners shall by used at any time, in any manner or
for any purpose, and shall not be reproduced, disseminated, quoted or referred
to at any time, in any manner or for any purpose, except as may be contemplated
herein. Client shall not make any public references to Allen Partners without
Allen Partners’ prior written consent or as required by applicable law.   5.   
  Compensation. In consideration of such Services, the Company agrees to issue
Allen Partners a warrant to purchase an aggregate of 1,500,000 shares of the
Company’s common stock at exercise prices  as follows: (i) 500,000 exercisable
at $1.00, (ii) 250,000 exercisable at $1.50, (iii) 250,000 exercisable at $2.00,
(iv) 250,000 exercisable at $2.25 and (v) 250,000 exercisable at $2.50. The
foregoing warrants shall contain customary terms, including, without limitation,
provisions for cashless exercise, weighted average anti-dilution price
protection and piggyback registration rights.   6.      Additional Services.
Should Client desire Allen Partners to perform additional services not outlined
herein, Client may make such request to Allen Partners in writing. Allen
Partners may agree to perform  those services at its sole discretion and may
enter into additional definitive agreements with the Company which shall set
forth Allen Partners’ obligations in connection with such transactions, as well
as the compensation to be paid Allen Partners with respect to its additional
services.   7.      Approval of Client Information. Client will be required to
approve all stockholder communications, press release and other materials
prepared and disseminated on its behalf by Allen Partners.   8.      Term. This
Agreement shall remain in effect until July 31, 2010.   9.      Due
Diligence/Disclosure  

             a.      Client recognizes and confirms that, in advising Client and
in fulfilling its retention hereunder, Allen Partners will use and rely upon
data, material and other information furnished to it by Client. Client
acknowledges and agrees that in performing its Services under this Agreement,
Allen Partners may rely upon the data, material and other information  

--------------------------------------------------------------------------------

July 25, 2008
Page 3

              supplied by Client without independently verifying the accuracy,
completeness or veracity of same. Such information shall be deemed “Confidential
Material”.     b.      Except as contemplated by the terms hereof or as required
by applicable law, Allen Partners shall keep confidential, indefinitely, all
Confidential Material provided to it by Client, and shall not disclose such
information to any third party without Client’s prior written consent, other
than such of its employees and advisors as Allen Partners reasonably determines
to have a need to know. In the event Allen Partners is required by applicable
law or legal process to disclose any of the Confidential Material, Allen
Partners will deliver to the Company prompt notice of such requirement (by fax
or overnight courier promptly following Allen Partners’ knowledge or
determination of such requirement) prior to such disclosure so the Company may
seek an appropriate protective order and/or waive compliance of this provision.
If, in the absence of a protective order (because the Company elected to not
seek such an order or it was denied by a court of competent jurisdiction) or
receipt of written waiver, Allen Partners is nonetheless, upon advise of its
counsel, compelled to disclose any Confidential Material, Allen Partners may do
so without liability hereunder.  

10.      Indemnification. The Company agrees to indemnify Allen Partners in
accordance with the provisions of Annex A hereto, which is incorporated by
reference and made a part hereof.   11.      Limitation Upon the Use of Advice
and Services  

            (a)      No person or entity, other than the Company (including its
directors, officers and employees), shall be entitled to make use of, or rely
upon any advice of Allen Partners to be given hereunder, and the Company shall
not transmit such advice to, or encourage or facilitate the use or reliance upon
such advice by others without the prior written consent of Allen Partners.    
(b)      Use of Allen Partners’ name in annual reports or any other report of
the Company or releases by the Company requires the prior written approval of
Allen Partners unless the Company is required by law to include Allen Partners’
name in such annual reports, other report or release of the Company, in which
event the Company shall furnish to Allen Partners copies of such annual reports
or other reports or releases using Allen Partners’ name in advance of
publication by the Company.  

12.      Cooperation. The Company will cooperate with and will furnish Allen
Partners or entities introduced by Allen Partners with all reasonable
information and data concerning the Company which Allen Partners appropriate and
will provide Allen Partners with reasonable access to the Company’s officers,
directors, employees, independent accountants and legal counsel. The Company
represents that all information made available to Allen Partners for
distribution to investors will be complete and correct in all material respects.
Notwithstanding anything set forth above to the contrary, Allen Partners shall
not be responsible for any due diligence investigation of the Company on behalf
of any other party in connection with its services hereunder or in connection
with any Corporate Finance Transaction.   13.      Termination. This Agreement
may be terminated at any time prior to the expiration of the Term by either
party upon five (5) days prior written notice to the other party. In the event
of any such termination, this engagement letter shall terminate and shall be of
no further force and effect except for (i) continuing indemnity obligations
hereunder, and (ii) Allen Partners shall be entitled to retain compensation for
services it has rendered (including the retention of warrants granted to it
hereunder), and receive reimbursement for expenses it has incurred up to the
date of such termination in accordance with Section 3.  

--------------------------------------------------------------------------------

July 25, 2008
Page 4

In the event this Agreement shall be terminated in accordance with the
provisions of this Section 13 or upon expiration of this Agreement, the sections
headed “Due Diligence/Disclosure,” “Indemnification,” “Non-Contravention,”
“Miscellaneous,” “Relationship of the Parties,” “Limitation of Liability” will
survive.

14.      General Provisions.  

            a.      Entire Agreement. This Agreement between Client and Allen
Partners constitutes the entire agreement between and understandings of the
parties hereto, and supersedes any and all previous agreements and
understandings, whether oral or written, between the parties with respect to the
matters set forth herein.     b.      Notice. Any notice or communication
permitted or required hereunder shall be in writing and deemed sufficiently
given if hand-delivered (i) five (5) calendar days after being sent postage
prepaid by registered mail, return receipt requested; or (ii) one (1) business
day after being sent via facsimile with confirmatory notice by U.S. mail, to the
respective parties as set forth above, or to such other address as either party
may notify the other in writing.     c.      Binding Nature. This Agreement
shall be binding upon and inure to the benefit of each of the parties hereto and
their respective successors, legal representatives and assigns. All materials
generated pursuant to Section 1 or otherwise produced by Allen Partners for and
on behalf of Client during the Term of this Agreement shall be the sole and
exclusive property of Client.     d.      Counterparts. This Agreement may be
executed in one or more counterparts, all of which when taken together shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.     e.      Amendments. No provisions
of the Agreement may be amended, modified or waived, except in writing signed by
all parties hereto.     f.      Assignment. This Agreement cannot be assigned or
delegated, by either party, without the prior written consent of the party to be
charged with such assignment or delegation, and any unauthorized assignments
shall be null and void without effect and shall immediately terminate the
Agreement.     g.      Applicable Law. This Agreement shall be deemed to have
been made and delivered in New York City and shall be governed as to validity,
interpretation, construction, affect and in all other respects by the internal
laws of the State of New York. The parties agree that any dispute,  claim or
controversy directly or indirectly relating to or arising out of this
Agreement,  the termination or validity hereof, any alleged breach of this
Agreement or the engagement   contemplated hereby (any of the foregoing, a
“Claim”) shall be submitted to the Judicial Arbitration and Mediation Services,
Inc (JAMS), or its successor, in New York, for final and binding arbitration in
front of a panel of three arbitrators with JAMS in New York, New York under the
JAMS Comprehensive Arbitration Rules and Procedures (with each of Allen Partners
and the Company choosing one arbitrator, and the chosen arbitrators choosing the
third arbitrator). The arbitrators shall, in their award, allocate all of the
costs of the arbitration, including the fees of the arbitrators and the
reasonable attorneys’ fees of the  

--------------------------------------------------------------------------------

July 25, 2008
Page 5

              prevailing party, against the party who did not prevail. The award
in the arbitration shall be final and binding. The arbitration shall be governed
by the Federal Arbitration Act, 9 U.S.C. Sec.1-16, and the judgment upon the
award rendered by the arbitrators may be entered by any court having
jurisdiction thereof. The Company and Allen Partners agree and consent to
personal jurisdiction, service of process and venue in any federal or state
court within the State and County of New York in connection with any action
brought to enforce an award in arbitration.     h.      There is no relationship
of partnership, agency, employment, franchise or joint venture between the
parties. No party has the authority to bind the other or incur any obligation on
the other’s behalf.     i.      The Company hereby acknowledges that Allen
Partners is not a fiduciary of the Company. The execution of this Agreement does
not constitute a commitment by Allen Partners or the Company to consummate any
transaction contemplated hereunder and does not ensure the successful placement
or underwriting of securities of the Company or the success of Allen Partners
with respect to securing any financing or acquisition targets on behalf of the
Company.     j.      Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
as broad as is enforceable.  

15.      Limitation of Liability. The Company agrees that Allen Partners will
not be liable to the Company for any claims, losses, damages, liabilities, costs
or expenses related to the engagement hereunder, except to the extent finally
judicially determined to have resulted solely from the gross negligence or
willful misconduct of Allen Partners, and then only to the extent of any
compensation paid to Allen Partners by the Company hereunder. In no event will
Allen Partners be liable for consequential, special, indirect, incidental,
punitive or exemplary losses, damages or expenses.   16.      Non Contravention.
During the Engagement Period, the Company shall not negotiate, enter into or
attempt to negotiate or enter into any agreement, covenant or understanding,
written or oral, with any other person or entity, directly or indirectly, that
could in any manner be construed to be inconsistent with this Agreement or could
undermine any of the rights or interests of Allen Partners, in, under or in
respect of this Agreement and agrees not to interfere with, circumvent,
frustrate or otherwise impede in any manner the realization by Allen Partners of
any of the objectives it seeks or benefits derived, or to be derived, from any
of the foregoing.  

(The remainder of this page has been intentionally left blank)

--------------------------------------------------------------------------------

July 25, 2008
Page 6

     If you are in agreement with the foregoing, please execute two copies of
this Agreement in the space provided below and return them to the undersigned.

  Very truly yours,        Allen Goddard McGowan Pak & Partners, LLC        By:
/s/ Alan D. Goddard          Alan D. Goddard, Chairman

ACCEPTED AND AGREED TO AS OF THE DATE FIRST ABOVE WRITTEN

Beacon Enterprise Solutions Group, Inc.

By: /s/ Bruce Widener        Bruce Widener, CEO


--------------------------------------------------------------------------------

ANNEX A

INDEMNIFICATION

     The Company agrees to indemnify and hold harmless Allen Partners and its
affiliates and their respective officers, directors, employees, agents
(including selected dealers) and controlling persons (Allen Partners and each
such person being an “Indemnified Party”), from and against any losses, claims,
damages and liabilities, joint or several, to which such Indemnified Party may
become subject under any applicable law, or otherwise, which relate to or arise
in any manner out of any transaction, financing, or any other matter
(collectively, the "Matters") contemplated by the engagement letter of which
this Annex A forms a part and the performance by Allen Partners of the services
contemplated thereby, and will promptly reimburse each Indemnified Party for all
reasonable expenses (including reasonable fees and expenses of legal counsel) as
incurred in connection with the investigation of, preparation for or defense of
any pending or threatened claim or any action or proceeding arising therefrom,
whether or not such Indemnified Party is a party and whether or not such claim,
action or proceeding is initiated or brought by or on behalf of the Company.
Notwithstanding the foregoing, the Company shall not be liable under the
foregoing to the extent that any loss, claim, damage, liability or expense is
found in a final judgment by a court of competent jurisdiction to have resulted
solely from Allen Partners’ bad faith or gross negligence.

     The Company also agrees that no Indemnified Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Company or
its security holders or creditors related to, arising out of, or in connection
with, any Matters, the engagement of Allen Partners pursuant to, or the
performance by Allen Partners of the services contemplated by, the engagement
letter, except to the extent any loss, claim, damage, liability if found in a
final judgment by a court of competent jurisdiction to have resulted solely from
Allen Partners’ bad faith or gross negligence.

     If the indemnification of an Indemnified Party provided for this letter
agreement is for any reason held unenforceable, although otherwise applicable in
accordance with its terms, the Company agrees to contribute to the losses,
claims, damages and liabilities for which such indemnification is held
unenforceable (i) in such proportion as is appropriate to reflect the relative
benefits to the Company, on the one hand, and Allen Partners, on the other hand,
of any Matter (whether or not the Matter is consummated) or (ii) if (but only
if) the allocation provided for in clause (i) is for any reason held
unenforceable, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) but also the relative fault of the
Company, on the one hand, and Allen Partners, on the other hand, as well as any
other relevant equitable considerations. The Company agrees that for the
purposes of this paragraph the relative benefits to the Company and Allen
Partners of any contemplated Matter (whether or not such Matter is consummated)
shall be deemed to be in the same proportion that the total value paid or
received or to be paid or received by the Company as a result of or in
connection with any Matter, bears to the fees paid or to be paid to Allen
Partners under the engagement letter; provided, however, that, to the extent
permitted by applicable law, in no event shall the Indemnified Parties be
required to contribute an aggregate amount in excess of the aggregate fees
actually paid to Allen Partners under the engagement letter of which this Annex
A is a part.

     Promptly after receipt by Allen Partners or any other Indemnified Party of
any notice of any proceeding, or the commencement of any legal action or
proceeding in respect of which indemnity may be sought against the Company,
Allen Partners or such other Indemnified Party shall notify the Company promptly
in writing of the receipt of any such notice or commencement of such an action
or proceeding. In the event the Company shall be obligated under this
Indemnification Annex to indemnify Allen Partners and/or such other Indemnified
Party, the Company may assume and control all aspects of the defense of such
proceeding, including, inter alia, selection of counsel (which counsel shall be
reasonably acceptable to Allen Partners) and, subject to the next paragraph,
settlement; provided, however, that the Indemnified Parties shall have the right
to retain separate counsel, but the fees and expenses of such

--------------------------------------------------------------------------------

July 25, 2008
Page 8

counsel shall be at the expense of the Indemnified Parties, unless (i) the
employment of such counsel has been specifically authorized in writing by the
Company, (ii) the Company has failed to assume the defense and employ reasonably
acceptable counsel as required above, or (iii) the named parties to any such
action (including any impleaded parties) include both (a) the Indemnified
Parties and (b) the Company, and the Indemnified Parties shall have reasonably
determined that the defenses available to them are not available to the Company
and/or may not be consistent with the best interests of the Company or the
Indemnified Parties (in which case the Company shall not have the right to
assume the defense of such action on behalf of the Indemnified Parties); it
being understood, however, that the Company shall not, in connection with any
one such action or separate, substantially similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances,
be liable for the reasonable fees and expenses of more than one separate firm of
attorneys for the Indemnified Parties, which firm shall be designated in writing
by Allen Partners.

     The Company agrees that it will not, without the prior written consent of
Allen Partners, settle, compromise or consent to the entry of any judgment in
any pending or threatened claim, action or proceeding in respect of which
indemnification may be sought hereunder (whether or not Allen Partners or any
other Indemnified Party is an actual or potential party to such claim, action or
proceeding), unless such settlement, compromise or consent includes an
unconditional release of Allen Partners and each other Indemnified Party
hereunder from all liability arising out of such claim, action or proceeding.

     If Allen Partners or any other Indemnified Party is requested or required
to appear as a witness in any action brought by or on behalf of or against the
Company in which such party is not named as a defendant, the Company will
reimburse Allen Partners for all reasonable expenses incurred in connection with
such party’s appearing and preparing to appear as such a witness, including,
without limitation, the fees and disbursements of its legal counsel.

     The provisions of this Annex A shall continue to apply and shall remain in
full force and effect regardless of any modification or termination of the
engagement or engagement letter of which this Annex A is a part or the
completion of Allen Partners’ services thereunder.

--------------------------------------------------------------------------------